Citation Nr: 1758137	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  09-03 399A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for residuals of a fractured right ankle.

2.  Entitlement to a total disability evaluation based on individual employability to a service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Arnold, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1970 to April 1972.

This matter came before the Board of Veterans Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In April 2008, the Board denied the issue of entitlement to an increased rating on appeal.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a joint motion, which found additional medical inquiry was warranted, the Court remanded the matter to the Board in January 2011.

The Board issued a July 2011 remand for evidentiary development in accordance with the joint motion for remand and remanded the matter again in June 2013 for a new hearing.  In October 2016, the Board again remanded the matter for a new hearing.  Pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), the Board also added the issue of TDIU to the issues on appeal.

In October 2009, the Veteran testified at a Board Central office hearing before a Veterans Law Judge.  Subsequent to the hearing, the Veterans Law Judge who conducted the videoconference hearing left the employ of the Board.  In April 2013, the Board offered the Veteran another opportunity for a hearing before the Board.  In April 2013, the Veteran indicated that he wanted to testify at another hearing before Board at the RO.  The Veteran testified before the undersigned Veteran's Law Judge during a June 2017 Video Conference hearing.  The transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran's right ankle disability is currently rated at 20 percent disabling under Diagnostic Code (DC) 5271 for marked limited motion of the ankle.  The Veteran contends that his ankle is effectively ankylosed and that his medical providers have told him that fusion is his sole treatment option.  

The Veteran's VA treatment records indicate that his range of motion is extremely limited.  Indeed, treatment notes from June 2009 indicate motion between 2 or 3 degrees of dorsiflexion and 5 degrees of plantar flexion and that fusion is the only available treatment option.  However, the medical record provides somewhat conflicting evidence of whether this degree of limitation of motion can constitute ankylosis.  A VA examination was conducted in October 2013.  The examiner found that the Veteran had ankylosis of the right ankle, but indicated that the Veteran's ankle was ankylosed at both less than 30 degrees of plantar flexion and between 0 and 10 degrees of dorsiflexion.  The examiner did not provide an explanation of these findings.  The Veteran had another VA examination in May 2015 that found dorsiflexion between 0 and 5 degrees and plantar flexion of 0 to 15 degrees, but found no ankylosis in the right ankle.  While pain was noted on range of motion, the examination did not provide the point at which pain started and noted there was functional loss but did not specify how much.  

Given the conflicting evidence of record regarding whether the Veteran's range of motion is so limited as to effectively constitute ankylosis, the Board finds that the record does not contain sufficient information to make a decision on the issue and that therefore a new examination is needed.  

In addition, the Board finds that consideration of the Veteran's entitlement to TDIU must be deferred pending the resolution of the issue of his entitlement to an increased rating for his right ankle disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when the adjudication of one issue could have "significant impact" on the other issue).


Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records for treatment of the right ankle.  All efforts to obtain outstanding treatment records should be clearly documented in the claim file..  

2. After the development above has been completed, schedule the Veteran for an appropriate VA examination to determine the current level of severity of his right ankle disability.  The examiner should review the file and provide a complete rationale for all opinions expressed.  

The examiner is requested to offer an opinion as to whether the Veteran's right ankle is so limited in motion as to be effectively ankylosed, to include the question of whether an ankle can be effectively frozen in one position even if passive motion is possible.  The examiner is requested to record any observations regarding whether the Veteran's ankle moves during active use.

The examiner is also requested to provide an opinion as to whether the Veteran's right ankle is the equivalent of being functionally ankylosed, and the functional and occupational impact of the Veteran's right ankle on his ability to perform sedentary and manual work.  The examiner is requested to provide a full description of the effects of right ankle disability upon the Veteran's ordinary activities, including the degree of any impairment of the Veteran's ability to sit, stand, and walk.

2.  The examination reports must be reviewed to ensure they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.

3.  If upon completion of the above action the appeal remains denied, the case should be returned to the Board after compliance with appellate procedures.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



